DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS 

(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-10, drawn to a method.
Group lI, Claims 11-13, drawn to a non-transitory machine-readable storage medium.
Group lIl
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to Group Ill lack unity of invention because even though the inventions of these groups require the technical features, an apparatus in claims 14 and 15, this technical feature is not special technical feature as it does not make a contribution over the prior art in view of Abbott (WO 2016/010590-of record).
Abbott teaches an apparatus (“Additive manufacturing machines”), comprising:
an image processing system (“a controller”) to generate electronic signals based on a model of an item to be fabricated using an additive manufacturing process (“Control data to consolidate powdered build material can be generated, for example, by processor readable instructions on the source application, usually a CAD computer program product, in an object model processor, or by processor readable instructions on the additive manufacturing machine.”, Pa [0031]); and
a print engine to perform the additive manufacturing process based on the electronic signals (“ an additive manufacturing machine 66 implementing a controller 68 with instructions 64 to consolidate a substrate volume during the manufacture of a 3D object.”, Pa [0032]), wherein the print engine comprises:
a first fluid ejection device (“a binder dispenser 50”) to eject a first printing fluid (“Binder dispenser 50 is to dispense binder selectively at the direction of controller 68”, Pa [0033]); and
a second fluid ejection device (“a coalescing agent dispenser 52”), moveable with the first plurality of fluid ejection devices, to eject a second printing fluid that differs from 
Even though Abbott is silent to multiple first fluid ejection devices and multiple second fluid ejection devices, one would have found it obvious to duplicate each of first and second fluid ejection devices for the purpose of dispensing binder and coalescing agent. It has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between process and apparatus for its practice claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Jeffrey C. Woodworth (Reg. 69,055) on 11/08/2021 a provisional election was made to prosecute the invention of Group l, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "more costly" in claim 3 is a relative term which renders the claim indefinite.  Cost of the material would be relative depending on how one gets the material, for example, if the one is a manufacturer or a retailer of a certain material, regardless of the retail price of it, the one can get the material at a low price. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmitt et al. (US 9,815,118).

With respect to claim 1, Schmitt teaches a method, comprising:
generating a model for fabricating an item via an additive manufacturing process (“computerized model to form an object, along with any related support structures, interface layers, and so forth.”, Co 10 li 53-55), wherein the model includes a first region defining the item (“an object”) and a second region defining a sacrificial artifact (“support structures”);
fabricating the item via the additive manufacturing process; and fabricating the sacrificial artifact and the item in a common build batch, via the additive manufacturing process (“fabricating a layer for an object. This may, for example, include a layer of the object itself or a layer of a support structure.”, Co 8 li 59-61; “additive manufacturing system including a printer 301 that deposits a build material 302 according to a 
Even if Schmitt does not specifically mention that the presence the sacrificial artifact (“support structures”) disguises a physical characteristic of the item, one outside of the operation, i.e. a person who is not the operator for this method, would not know which one is an item out of the item and the support structures, thus this limitation is an intended use.

With respect to claim 2, Schmitt as applied to claim 1 above further teaches that the item is fabricated using a first printing fluid, and the sacrificial artifact is fabricated using a second printing fluid (“build material 302 includes …powder loaded into a binder system”, Co 12 li 25). 

With respect to claim 10, Schmitt as applied to claim 1 above further teaches that the sacrificial artifact does not physically contact the item (“An interface layer may also be fabricated or otherwise formed between the support structure 313 and the object 312, Co 19 li 6-8).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 9,815,118) as applied to claims 1 and 2 above.

With respect to claim 3, Schmitt as applied to claim 2 above does not specifically teach that the first printing fluid is more costly than the second printing fluid.


With respect to claim 4, Schmitt as applied to claim 2 above further teaches that the printer provides a build material with different mechanical, functional, or aesthetic properties useful for fabricating a multi-material object (Co 11 li 9-11) and a colorant may be mixed with the build material as an additive (Co 24 li 40-41).
One would have found it obvious to add a colorant to the first material in order to fabricate the item in colors for aesthetic property.

With respect to claim 7, Schmitt as applied to claim 1 above teaches fabricating the item (“an object”) and the sacrificial artifact (“support structures”), and further teaches fabricating a multi-material object (Co 11 li 11).
Thus, one would appreciate that a person outside of the operation would not notice the quantity of the item because the person does not know which one is an item out of the items and the support structures.

With respect to claim 8, Schmitt as applied to claim 1 above teaches fabricating the item (“an object”) and the sacrificial artifact (“support structures”), and further teaches providing a second build material with different mechanical, functional, or aesthetic properties useful for fabricating a multi-material object (Co 11 li 9-11).


With respect to claim 9, Schmitt as applied to claim 1 above teaches fabricating the item (“an object”) and the sacrificial artifact (“support structures”), and further teaches fabricating a multi-material object (Co 11 li 11) of which the items and the support structure have different sizes (Fig. 3).
Thus, one would appreciate that a person outside of the operation would not notice the size of the item because the person does not know which one is an item out of the items and the support structures.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 9,815,118) as applied to claim 2 above, and further in view of Harryson (US 2003/0133822).

With respect to claim 5, Schmitt as applied to claim 2 above teaches the binder system and further teaches that a support structure 313 may be fabricated of readily removable material in order to support a corresponding feature of the object 312 (Co 19 li 3-6), but does not specifically teach that the first printing fluid is a fusing printing fluid, and the second printing fluid is a non-fusing printing fluid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schmitt with the teachings of Harryson and substitute Harryson’s materials for Schmitt’s materials such that the item is fabricated using the additive B2 and the sacrificial artifact is fabricated using the additive B1 for the purpose of easily removal of the item from the sacrificial artifact after fabrication.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 9,815,118) as applied to claim 2 above, and further in view of Monkhouse et al. (US 6,280,771).

With respect to claim 6, Schmitt as applied to claim 2 above does not specifically teach that the first printing fluid contains an active pharmaceutical ingredient not contained in the second printing fluid.
In the same field endeavor, free form fabrication, Monkhouse teaches that a method for forming a multiphasic dosage form containing one or more than one pharmaceutically active material, the method comprises the steps of (a) preparing a first layer of pharmaceutically acceptable particulates on a platform; (b) forming a first pattern of adhered particulates in the first layer by applying a binder to selected portions of the first layer, the first pattern incorporating one of the pharmaceutically active materials; (c) preparing a second layer of pharmaceutically acceptable particulates over the first layer; (d) forming a second pattern of adhered particulates which is the same or different from the first pattern, by applying a binder to selected portions of the second layer the second pattern incorporating a second pharmaceutically active material and being adhered to the first pattern along an interface thereof to thereby produce a three dimensional dosage form (Co 2 li 30-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schmitt with the teachings of Monkhouse and substitute Monkhouse’s materials (pharmaceutically acceptable particulates and a binder incorporating one of the pharmaceutically active materials) for Schmitt’s materials for fabricating the item for the purpose of forming a multiphasic dosage form containing one or more than one pharmaceutically active material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.